Citation Nr: 0735124	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  00-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a disability of the 
larynx.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), which vacated, 
in pertinent part, a November 2005 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a March 1999 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2007 order the Court set aside determinations as 
to the issues on appeal based upon a failure to provide the 
veteran a hearing.  A review of the record reveals that in a 
February 2002 VA Form 9 the veteran requested a personal 
Board hearing.  Although he presented testimony at a Board 
hearing in October 2002, he did not present evidence as to 
the specific issues on appeal.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. 
§ 20.700 (2007), a hearing on appeal before the Board will be 
granted if a claimant expresses a desire to appear in person.  
Therefore, the Board finds additional development is required 
prior to appellate review.



Accordingly, this case is REMANDED for the following:  

The veteran should be scheduled for a 
Travel Board hearing at the RO as soon as 
it may be feasible.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



